The defendant city of Milford’s petition for certification for appeal from the Appellate Court, 30 Conn. App. 334 (AC 11155), is granted, limited to the following issues:
*920Decided April 13, 1993
The Supreme Court docket number is SC 14743.
Cynthia C. Anger, assistant city attorney, in support of the petition.
“1. Where an executrix is removed for cause, did the Appellate Court correctly hold that the named successor executors are aggrieved by a Probate Court’s appointment of an administrator, c.t.a.?
“2. Where more than ten years have elapsed since the appointment of an executor, did the Appellate Court correctly hold that General Statutes § 45a-290 (c) requires the appointment of the named successor executors, despite the provisions of General Statutes § 45a-331 which vests the Probate Court with discretion to settle a decedent’s estate?”